                        Case 5:18-cr-40058-HLT Document 131-1 Filed 07/30/19 Page 1 of 1




       (Revised 5/93)              CLERK=S COURTROOM MINUTE SHEET - WITNESS LIST

                                           CASE NO: 5:18-cr-40058-HLT



WITNESSES FOR Plaintiff                                      WITNESSES FOR Defendant
Date            Name                          Sworn          Date         Name              Sworn

7/25/2019     John (Jay) Patterson             (X)           7/29/2019   Harrison Quinn         (X)

7/25/2019     Scott Mesler                     (X)           7/29/2019   Jennifer Nuessen       (X)

7/25/2019     Philip Schlaman                  (X)           7/29/2019   Paul Werner            (X)

7/25/2019     Christina Gustafson              (X)           7/29/2019   Matthew Gough          (X)

7/25/2019     Richard Harries                  (X)                                          (     )

7/25/2019     Richard (Dick) Hall              (X)                                          (     )

7/26/2019     Max Cowley                        (X)                                         (     )

7/26/2019     Adrian Turner                     (X)                                         (     )

7/26/2019     Tami Van                         (X)                                          (     )

7/26/2019     Angela Higgins                       (X)                                      (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )

                                               (         )                                  (     )
